DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Priority
2.	This application claims priority to U.S provisional Patent Applications No.  63/026,412, filed on 05/12/2020, and is hereby incorporated by references.


Information Disclosure Statement
3.	The information disclosure statements (IDS) were submitted on 10/27/2021. The submission is in compliance with the provisions of 37 CFR § 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

CLAIM INTERPRETATION

4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a first communication module; a second communication module in claim 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1- 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grabau et al. (US 2016/0132099A1) (hereinafter Grabau).
	Regarding claim 1, Grabau discloses a location monitoring system (e.g. see abstract, Fig. 1), comprising: 
	a camera arranged to capture video image data (e.g. see Fig. 1, paragraphs 0042, 0045: security sensor/camera 140) and to send the video image data to a remote server at a location remote from the camera (e.g. see Fig. 1, paragraphs 0030-0033: security sensors/cameras are directly connected to security server 160 via network 138 and sending video images to the server), the camera including: 
	a first communications module arranged to send the video image data to the remote server via a first communications network (e.g. see Fig. 1, paragraphs 0030-0033: a server 160, which are electronically communicatively coupled via a network 102 for interaction with one another, the security relay station(s) 120, and security sensors 140, etc., using standard networking protocols, as reflected by signal lines 104, 114, and 136 and the security sensor(s) 140 may be coupled directly to the network 102 as reflected by signal line 138) having a first minimum bandwidth (e.g. see paragraphs 0139-0141: the network such as 3G, 4G, 5G have different bandwidths); and 
	a second communications module arranged to communicate via a second communications network (e.g. see Fig. 1, paragraphs 0030-0033: the security sensor(s) 140 may be coupled directly to the network 102 as reflected by signal line 138 in figure 1. Security server is connected directly to the network with a signal line 114. Therefore, camera and server have a connection directly through lines 136 and 114 or indirectly via the base station); and 
	a base station (e.g. see Fig. 1: Security Relay station 120) arranged to communicate with the camera and with the remote server, the base station arranged to communicate with the remote server via the first communications network and a third communications network (e.g. see Fig. 1, paragraphs 0030-0033: security station 120 arranged to connect with security camera/sensor and security server 160 via network 102; also see paragraph 0085: the camera 148 of the security sensor 140 captures a series of images (e.g., 3-5), which are then transmitted to the relay station 120 and the server 160), 
	wherein the camera and the base station are adapted such that when a communications link between the camera and the remote server network (e.g. see Fig. 1, paragraphs 0030-0033: link 138 between the camera and server; also see paragraph 0085: the camera 148 of the security sensor 140 captures a series of images (e.g., 3-5), which are then transmitted to the relay station 120 and the server 160) using the first communications network is inoperable, a communications link between the camera and the base station is established and at least a portion of the video image data is sent from the camera to the base station and is sent from the base station to the remote server via the third communications network (e.g. see Fig. 1, paragraphs 0030-0033: links between the camera and security station and server; also see paragraph 0085: the camera 148 of the security sensor 140 captures a series of images (e.g., 3-5), which are then transmitted to the relay station 120 and the server 160).
	Regarding claim 2, Grabau discloses the system of claim 1, wherein the third communications network has a third maximum bandwidth that is smaller than the first minimum bandwidth (e.g. see paragraphs 0139-0141: the network such as 3G, 4G, 5G have different bandwidths).
	Regarding claim 3, Grabau discloses the system of claim 1, wherein the first communications module is adapted to enter a sleep mode, and the second communications module is adapted to communicate with the base station when the first communications module is in the sleep mode (e.g. see paragraphs 0042, 0093: sleep mode/state; paragraphs 0096, 0102: sleep state).
	Regarding claim 4, Grabau discloses the system of claim 1, when the communications link between the camera and the remote server using the first communications network is operable, the first communications module is adapted to send the video image data to the remote server without routing the video image data through the base station (e.g. see Fig. 1, paragraphs 0030-0033: the camera and the server are directly connected via links 138, 114; paragraphs Fig. 5A, paragraphs 0066, 0067).
	Regarding claim 5, Grabau discloses the system of claim 1, wherein when the communications link between the camera and the remote server using the first communications network is inoperable, the first communications module is adapted to send at least a portion of the video image data (e.g. see paragraphs 0058, 0066: a set of images) to the base station, and the base station is adapted to send at least a portion of the video image data to the remote server via the third communications network (e.g. see Figs. 5A-5B, paragraphs 0066-0068: the transceiver 152 retrieves the image data from the memory and transmits it to the security relay station 122 and the server 160).
	Regarding claim 6, Grabau discloses the system of claim 5, wherein the base station (e.g. see Fig. 1: security station 120) is configured to send a wifi signal to establish a connection between the camera and the base station via the first communication module of the camera for sending the portion of the video image data (e.g. see Fig. 1, paragraphs 0008, 0010, 0032: a wireless transceiver is configured to communicate between a camera and a security station).
	Regarding claim 7, Grabau discloses the system of claim 1, wherein when the communications link between the camera and the remote server using the first communications network is inoperable, the second communications module is adapted to send at least a portion of the video image data to the base station (e.g. see Fig. 1, paragraphs 0030-0033: the camera and the server are directly connected via links 138, 114; paragraphs Fig. 5A, paragraphs 0066-0068), and the base station is adapted to send at least a portion of the video image data to the remote server via the third communications network (e.g. see Figs. 5A-5B, paragraphs 0066-0068: the transceiver 152 retrieves the image data from the memory and transmits it to the security relay station 122 and the server 160).
	Regarding claim 8, Grabau discloses the system of claim 1, wherein the video image data includes a plurality of image frames, and the portion of the video image data includes only a selected image frame from the video image data (e.g. see paragraphs 0065, 0066, 0087: image frames).
	Regarding claim 9, Grabau discloses the system of claim 8, wherein the camera is adapted to select the selected image frame from the video image data based on analysis of the video image data (e.g. see paragraphs 0065, 0066, 0087: image frames).
	Regarding claim 10, Grabau discloses the system of claim 9, wherein the camera is adapted to select the selected image frame as an image frame that includes a visible face (e.g. see paragraphs 0033: detection of a person including a finger, hand, face, etc.).
	Regarding claim 11, Grabau discloses the system of claim 1, wherein the third communications network includes a cellular telephone network (e.g. see paragraphs 0004, 0012, 0033: telephone or mobile device; paragraphs 0076, 0077, 0139, 0141: mobile network).
	Regarding claim 12, Grabau discloses the system of claim 1, wherein the first communications network includes the Internet (e.g. see Fig. 1, paragraphs 0032, 0073, 0076: network 102 such as internet; also see paraphs 0078, 0139, 0140).
	Regarding claim 13, Grabau discloses the system of claim 1, wherein the second communications network includes a sub-GHz communication system (e.g. see paragraph 0073, 0139: teaches ZigBee and z-wave, Operates in the sub-1 GHz band; impervious to interference from Wi-Fi and other wireless technologies in the 2.4-GHz range (Bluetooth, ZigBee, etc.).
	Regarding claim 14, Grabau discloses the system of claim 1, wherein the video image data comprises one or more still images (e.g. see paragraphs 0084, 0088: still images).
	Regarding claim 15, this claim is a method claim of a system version as applied to claim 1 above, wherein the method performs the same limitations cited in claim 1, the rejections of which are incorporated herein.
	Regarding claim 16, it contains the limitations of claims 6 and 15, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 17, it contains the limitations of claims 13 and 15, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 18, it contains the limitations of claims 5 and 15, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 19, it contains the limitations of claims 13 and 15, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 20, it contains the limitations of claims 6 and 15, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 21, it contains the limitations of claims 8 and 15, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 22, it contains the limitations of claims 9 and 21, and is analyzed as previously discussed with respect to those claims. 
	Regarding claim 23, it contains the limitations of claims 10 and 22, and is analyzed as previously discussed with respect to those claims. 
	Regarding claim 24, it contains the limitations of claims 12 and 15, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 25, it contains the limitations of claims 6, 14 and 15, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 26, it contains the limitations of claims 1, 5 and 15, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 27, it contains the limitations of claims 4 and 26, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 28, it contains the limitations of claims 6 and 26, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 29, it contains the limitations of claims 13 and 26, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 30, it contains the limitations of claims 5 and 26, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 31, it contains the limitations of claims 13, 19 and 26, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 32, it contains the limitations of claims 21 and 26, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 33, it contains the limitations of claims 22 and 32, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 34, it contains the limitations of claims 23 and 33, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 35, it contains the limitations of claims 12 and 26, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 36, it contains the limitations of claims 24 and 35, and is analyzed as previously discussed with respect to those claims.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ON MUNG whose telephone number is (571) 270-7557 and whose direct fax number is (571) 270-8557.  The examiner can normally be reached on Mon-Fri 9am - 6pm (ET).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ON S MUNG/Primary Examiner, Art Unit 2486